Citation Nr: 0210500	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for back 
disability and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1956 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening of the veteran's 
claim of entitlement to service connection for back 
disability.  When the case was before the Board in May 2000, 
it was remanded for further development.  The case was 
returned to the Board in June 2002.  

While the case was in remand status, the veteran's claims for 
service connection for bilateral hearing loss disability and 
tinnitus were resolved by a May 2002 rating decision granting 
service connection for these disabilities.  Although the RO 
also determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for back disability, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

The Board also notes that in June 2002, the veteran submitted 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By unappealed rating decision dated in July 1983, the RO 
denied service connection for back disability.

2.  The evidence received subsequent to the RO's July 1983 
decision includes evidence which is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  All information and evidence necessary for an equitable 
disposition of the service connection issue have been 
obtained.

4.  Back disability was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).

2.  Back disability was not incurred in or aggravated by 
active service, nor may the incurrence or aggravation of 
arthritis of the back during active service be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient records dated from 1973 to 1983 are associated 
with the claims file and reflect the veteran's presentation 
with primarily gastro-intestinal complaints, without 
complaints, findings or diagnoses pertinent to the low back 
until June 1977.  At that time the veteran presented with 
complaints of back pain after having been thrown over a 
lawnmower.  VA records dated in June 1977 indicate that the 
veteran had been seen at a private facility in late May and 
hospitalized for a period of ten days for a fracture of the 
back.  A July 1977 VA record notes the veteran was status 
post a lumbar compression fracture.  The RO considered those 
records in July 1983 and denied the veteran's service 
connection claim.  He did not appeal.

A report of disability examination dated in August 1984 notes 
the veteran had had trouble with his back since a lawnmower 
accident many years earlier.  

The record contains private treatment records from M. 
Cummings, M.D., dated from October 1996 to July 1998.  They 
reflect that the veteran sought treatment for problems with 
his shoulder and knee, and for arthritis and anxiety.  In a 
letter dated in July 1998, Dr. Cummings noted the veteran's 
history of having fallen off a duce in 1957 during service.  
Dr. Cummings noted X-ray evidence of a T12 compression 
fracture and degenerative disc disease at L4-5, stated to be 
old injuries.

VA outpatient notes dated from 1984 to March 2000 are also of 
record.  One entry, dated in November 1999 includes note of 
arthritis of the lumbar spine secondary to an old injury.  A 
March 2000 report sets out the results of diagnostic imaging, 
noting a wedge-compression fracture of the L1 vertebral body, 
"likely old."  

In June 2000, the RO received lay statements from one of the 
veteran's former fellow servicemen, the veteran's spouse, and 
a family friend.  These individuals testified as to knowledge 
of the veteran's in-service back injury followed by back 
problems after service.  The fellow serviceman recalled the 
veteran having been in bed with back complaints during 
service.  

In a statement dated in June 2000, Dr. Cummings reported that 
the veteran had been in for a regular check-up.  Among the 
problems noted was an old L-1 compression fracture with 
degenerative changes, noted as "from an acute injury and the 
injury he describes happened while he was in the service when 
he jumped off a duce several feet high."  Dr. Cummings 
opined the veteran's current back pain "...definitely could be 
service connected."

In July 2000, the Social Security Administration (SSA) 
submitted records to VA relevant to the veteran's disability 
determination.  In 1984 and 1985 the veteran was awarded 
benefits.  The veteran's vocational background was listed as 
automotive repairman.  SSA acknowledged the veteran's cardiac 
and gastro-intestinal impairments.  Medical evidence 
considered included private evidence dated in 1984 that noted 
the veteran's back pain due to arthritis of the spine.  A 
disability examination report, dated in March 1990, includes 
note of the veteran's report of having had his back fractured 
in three places when he fell over a foot locker during 
service.  He also reported an accident in the 1960s when he 
was thrown over a lawnmower, at which time he fractured his 
back in two places.  

In March 2001, the veteran presented for a VA examination.  
The examiner reviewed the claims file.  The veteran reported 
having injured his back in 1957, during service, and having 
been told he had a musculoskeletal sprain, treated with bed 
rest.  The examiner acknowledged lay statements supporting 
the veteran's account of such injury.  The examiner also 
noted the veteran's report of a continuity of low back 
symptomatology, without further in-service treatment, 
followed by post-service continued back pain.  

The March 2001 VA examiner noted that the earliest available 
post-service medical evidence is dated in the 1970s 
documenting difficulty with the gastro-intestinal system and 
other physical and mental problems without note of back 
problems for many years.  The examiner noted the first 
mention of back pain was in June 1977, after the veteran 
reported injuring his back when thrown over a lawnmower.  The 
examiner noted that the assessment at that time had been a 
recent compression fracture.  The March 2001 examiner noted 
an L1 compression fracture described as recent in 1977 after 
a lawnmower accident; T12-L1 disc space narrowing described 
in 1977; and lumbarization of S1.  The examiner noted that 
the veteran's L5-S1 disc was severely affected today by 
degenerative disc disease but had been normal in 1977 and 
1983 even though the congenital anomaly at the L5 to S1 disc 
space had been noted.  The examiner specifically noted the 
record of a fresh S1 compression fracture in 1977 and 
congenital deformities of the L5 and S1 vertebrae and opined 
it was unlikely that the veteran's back complaints were 
related to the reported 1950's fall from a truck.  


Analysis

New and Material

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Nothing in 
the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  As explained below, however, 
the Board has determined that reopening of the veteran's 
claim is warranted.  Therefore, no additional information or 
evidence is necessary to substantiate the claim to reopen.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims file since the RO's 
unappealed 1983 denial includes a private medical opinion 
stating that a relationship between the veteran's existing 
back problems and his period of service was possible and lay 
statements relevant to recollections of the veteran having 
injured his back during service.  Such additional evidence is 
neither cumulative nor redundant.  Moreover, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
evidence is new and material and reopening of the claim is in 
order.

Service connection

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board will assume that the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the veteran's reopened claim.  
The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
the evidence considered by the RO and the reasons for its 
determination.  In addition the RO has afforded the veteran 
an appropriate examination.  Subsequent to the May 2002 
supplemental statement of the case informing the veteran of 
the evidence considered and the reasons for the continued 
denial of his claim, the veteran's appointed representative 
has submitted argument on the veteran's behalf.  Neither the 
veteran nor his appointed representative has, however, 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  As 
such the Board finds that the facts pertinent to this claim 
have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board first recognizes that the veteran's service records 
are unavailable, presumed to have been lost in a 1973 fire at 
the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The Board notes that VA has made 
attempts to obtain or recreate the veteran's service records, 
to include from alternate sources.  Such searches have been 
unsuccessful and the veteran himself has not provided any 
relevant service medical records.  

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Nevertheless, in each case, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  The Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

After consideration of the entire evidentiary record, to 
include the veteran's report of an in-service back injury and 
the lay statements submitted on his behalf, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  First, although service medical records are 
not available, it is significant that there are no documented 
complaints, findings or diagnoses of the veteran having had 
any back problems for approximately two decades after 
service.  The veteran was reportedly working as an automotive 
repairman during such time period.  Also, a review of the 
existing VA treatment records from the early 1970s shows that 
such are completely negative for any back complaints or 
history of in-service injury, despite the record of the 
veteran having sought VA treatment for other complaints.

The first note of any back problems appears in May 1977.  VA 
records note that in connection with medical treatment in 
June 1977 the veteran related the onset of his back problem 
to a fall over a lawnmower a month earlier.  The veteran did 
not include any history of a prior back injury, to include 
during service.  Only years after the 1977 incident did the 
veteran begin to report an in-service back injury as the 
cause of existing back problems.  The Board finds the 
veteran's 1977 report of back problems beginning in 1977 
contemporary to a lawnmower injury, to be more probative than 
contradictory assertions of an in-service back injury and a 
continuity of back problems since service made in statements 
many years after service discharge and in connection with his 
appeal before VA.  

Moreover, the question of whether a nexus exists between 
current back problems and the veteran's period of service is 
one requiring medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran is competent to 
report an in-service injury and post-service symptoms, lay 
persons, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the lay 
individuals testifying on his behalf are not shown to be 
competent to provide such medical opinion.

The Board next acknowledges the veteran's assertion that 
medical professionals have characterized his lumbar fracture 
as "old" or due to an "old injury."  The Board does not 
dispute that Dr. Cummings and several evaluation reports 
reference an old injury or an old compression fracture.  A 
review of the evidence reveals, however, that the medical 
professionals identifying an old injury or fracture did so 
many years after the 1977 lawnmower accident and did not 
specifically relate current back problems to any in-service 
injury, or to any point prior to 1977.  At the time such 
opinions were offered, the veteran's fracture was, in fact, 
old.  

The Board also recognizes that the medical evidence of record 
includes entries noting the veteran's history of a back 
fracture having occurred in service.  Such medical entries 
appear to be based on the veteran's reported history and not 
on a review of the claims file.  Here, the Board further 
notes the general statement provided by the veteran's private 
physician, Dr. Cummings.  Dr. Cummings opined the veteran's 
back problems "definitely could" be related to an in-
service injury.  Again, Dr. Cummings did not have access to 
the veteran's claims file and appears to have based such 
statement on the history reported by the veteran.  The Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 
69 (1993) and most recently, Pond v. West, 12 Vet. App. 341 
(1999) where the appellant was himself a physician.

The Board finds the March 2001 VA examination opinion to be 
more probative than the above-cited medical notations and 
opinions.  The March 2001 VA examiner specifically considered 
the veteran's history of an in-service injury, as well as the 
post-service medical findings and conclusions as reported in 
medical documentation.  Despite the veteran's report of in-
service injury, the March 2001 VA examiner concluded that the 
1977 evidence of a new fracture, coming after years of the 
veteran having sought medical treatment for multiple medical 
issues without reporting back problems, supported the 
conclusion that it was unlikely that the veteran's current 
back problems were related to an in-service fall from a 
truck.  There is no competent medical evidence of record 
that, based on consideration of a longitudinal review of the 
veteran's medical history, refutes such conclusion.  As such, 
service connection for back disability is not warranted.



ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for back disability is granted.

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

